J-A22029-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 EDWARD I. HORNING                       :
                                         :
                   Appellant             :   No. 507 MDA 2020

     Appeal from the Judgment of Sentence Entered February 18, 2020
   In the Court of Common Pleas of Dauphin County Criminal Division at
                     No(s): CP-22-CR-0001071-2011


BEFORE: SHOGAN, J., STABILE, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                      FILED DECEMBER 30, 2020

     Appellant, Edward I. Horning, appeals from the judgment of sentence

entered on February 18, 2020, following the revocation of his probation. After

review, we remand with instructions.

     The record reveals that on February 18, 2020, the trial court revoked

Appellant’s probation and imposed a new sentence. Appellant filed a timely

appeal, and the trial court ordered Appellant to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).          In his

Pa.R.A.P. 1925(b) statement, Appellant raised the following issues:

     1. The evidence presented at Appellant’s revocation hearing was
     insufficient to support the court’s finding that Appellant violated
     his special conditions of probation. The Commonwealth did not
     admit the alleged pornographic video into evidence. Rather, the
     court relied solely on the Commonwealth’s testimony regarding
     the content of that video. The court’s finding of the violation
     necessarily required the court to determine if the video was
     considered pornography. The test for such a determination is, “I
J-A22029-20


      know it when I see it.” Jacobellis v. Ohio, 378 U.S. 184 (1964)
      (Stewart, J., concurring). Because the Commonwealth failed to
      admit the video into evidence, the court’s finding of that violation
      was improper.

      2. The court violated Appellant’s substantive due process rights
      under the Fifth and Fourteenth Amendments to the United States
      Constitution when it violated Appellant for his own thoughts. While
      there are numerous special conditions for sex offenders, the
      courts may not control or regulate one’s thoughts.

Pa.R.A.P. 1925(b) Statement, 5/1/20, at 1-2.

      Our Supreme Court has explained that 42 Pa.C.S. § 9771 allows for

termination of supervision or modification of the conditions of probation at any

time. Commonwealth v. Foster, 214 A.3d 1240, 1249-1250 (Pa. 2019).

“Revocation of probation, however, is sanctioned only ‘upon proof of the

violation of specified conditions of the probation.’” Id. at 1250 (quoting 42

Pa.C.S. § 9771(b)) (emphasis omitted).

      In its Statement in Lieu of Memorandum Opinion, the trial court found

that Appellant failed to request the notes of testimony from the February 18,

2020 hearing, and this failure resulted in waiver of the issues on appeal.

Statement in Lieu of Memorandum Opinion, 5/4/20, at 1. Our review of the

certified record supports the trial court’s conclusion that the transcripts were

not available when the trial court drafted its Statement in Lieu of Memorandum

Opinion on May 4, 2020. However, the record also reveals that on May 5,

2020, Appellant requested the February 18, 2020 notes of testimony, and on

May 19, 2020, they were filed in the trial court. Thus, the trial court now has

the benefit of the February 18, 2020 notes of testimony.

                                     -2-
J-A22029-20


      In the interest of judicial economy, we remand this matter to the trial

court to draft a supplemental Pa.R.A.P. 1925(a) opinion addressing the issues

Appellant raised in his Pa.R.A.P. 1925(b) statement. The trial court shall file

its opinion within thirty days from the date this Memorandum is filed.

      Case remanded with instructions. Panel jurisdiction retained.




                                     -3-